Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-10 are presented in the case. 

Priority
Acknowledgment is made of applicant's claim for the benefit of a foreign application 1 10-2014-0102331 filed in Korea on 09/08/2014. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement

The information disclosure statement submitted on 06/08/2020 and 7/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
 
Claim 4 is objected to because of the following informalities: 
Claim 4, line 5 recites the phrase “located the top” which should be “located at the top”
For the informalities above and wherever else they may occur appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

In claim 12, claim limitations “a controller configured to display a first webpage on a screen of the display unit by using a predetermined application” and “a user input receiver configured to receive selection of a user with respect to a first image included in the first webpage displayed on the screen” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a controller” and “a user input receiver” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
“controller” coupled with functional language “to display a first webpage on a screen of the display unit by using a predetermined application” and
“user input receiver” coupled with functional language “to receive selection of a user with respect to a first image included in the first webpage displayed on the screen”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
A controller element 750 was found described on pgpub ¶25 and ¶71
A user input receiver element 730 was found described on pgpub ¶70 as hardware such as a touch screen, mouse, keyboard, and trackball.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10788962 in view of van de Bruggen; Hans et al. (US 20140325398 A1 hereinafter Hans)
16895694
15/427,736 (US 10788962 B2)
1. A webpage display method performed by a terminal device, comprising: displaying a first webpage on a screen which includes a first image and a second image; 
1. A webpage display method performed by a terminal device, comprising: 
displaying a first image of a first webpage on a screen; … display a predetermined second image on the first 

receiving selection of a user with respect to the first image displayed on the screen;
receiving selection of a user with respect to the first image displayed on the screen; 


displaying, on the screen, a dynamic object responsive to the user selection of the first image related to the first image; and 
[Hans a tour box illustrated in Fig. 9 appearing near content ¶39-¶41]
performing, in response to the user selection of the first image, a predetermined function of scrolling the first webpage to display the second image while displaying the dynamic object on the screen, so that the dynamic object appears to be moving from the first image towards the second image.
performing, in response to the user selection of the first image displayed on the screen, a predetermined function of scrolling the first webpage a predefined distance to display a predetermined second image on the first webpage while displaying the dynamic object on the screen, so that the dynamic object appears to be moving from within the first image towards the second image, 

2. The webpage display method of claim 1, wherein the dynamic object comprises a floating object displayed on the screen independently from the scrolling of the first webpage on the screen.
wherein the dynamic object floats on the screen independently from a movement of the first webpage on the screen, and 

3. The webpage display method of claim 1, further comprising: changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance.
2. The webpage display method of claim 1, further comprising: changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance.
4. The webpage display method of claim 1, wherein the second image is located at a bottom of the first webpage when the first image is located at a top of the first webpage, and the second image is located the top of the first webpage when the first image is located at the bottom of the first webpage.
3. The webpage display method of claim 1, wherein the second image is located at a bottom of the first webpage when the first image is located at a top of the first webpage, the second image is located at the top of the first webpage when the first image is located at the bottom of the first webpage.
5. The webpage display method of claim 4, wherein the displaying the dynamic object further comprises: determining a direction in which the first webpage is to be moved; determining a display direction of the dynamic object based on the determined direction in which the first webpage is to be moved; and displaying the dynamic object on the screen according to the determined display direction.
4. The webpage display method of claim 1, wherein the performing of the predetermined function further comprises: determining a direction in which the first webpage is to be moved; determining a display direction of the dynamic object based on the determined direction in which the first webpage is to be moved; and displaying the dynamic object on 

6. A non-transitory computer readable storage medium storing a program for executing the webpage display method of claim 1.
7-10 similar to above
7-12


Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) displaying and activating a dynamic object from different images is not a significant change in scope to avoid double patenting and obviousness analysis.
Further regarding point (1), Hans teaches displaying a dynamic object in different areas of a webpage according to objects selected or position is a tour. [Selects button to display a tour box illustrated in Fig. 9 ¶39-¶41]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated virtual networking technologies.  Doing so would be desirable because it would increases users experience and correct use of websites [Hans ¶23] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20140215386 A1 hereinafter Song) in view of van de Bruggen; Hans et al. (US 20140325398 A1 hereinafter Hans)

As to independent claim 1, Song teaches a webpage display method performed by a terminal device, comprising: [page ¶7, Fig. 8]
displaying a first webpage on a screen which includes a first image and a second image; [Fig. 8 illustrates first image (thumbnail) and second image (information element showing full image) ¶91)]
receiving selection of a user with respect to the first image displayed on the screen; [user selects thumbnail ¶91 "Thereafter, the user may select a desired one of the thumbnail images output in the third additional scroll region 4"]
performing, in response to the user selection of the first image, a predetermined function of scrolling the first webpage to display the second image while displaying the dynamic object on the screen,  [Fig. 8 illustrates in response to selecting a thumbnail (first image) scrolling (moving) to a larger image (second image) within predefined page while displaying a dynamic scrollbar ¶91 "Thereafter, the user may select a desired one of the thumbnail images output in the third additional scroll region 43 through an up or down drag action. Then, the mobile terminal 100 may perform movement on the server page 141 to output a page region containing an information element corresponding to the selected thumbnail image on the display unit 140."]

However, Song teaches displaying, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image; and [Selects button to display a tour box illustrated in Fig. 9 ¶39-¶41"When the user selects any of the tour entry buttons 701-703, the user may be provided with information…such as…an interactive tour"]
so that the dynamic object appears to be moving from the first image towards the second image. [Selects next button will move box to next step as illustrated in Fig. 9  ¶39-¶41[0039] "a " Next" button 901I to go to a next step in the tour (if applicable)."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the webpage interface disclosed by Song by incorporating displaying, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image; and so that the dynamic object appears to be moving from the first image towards the second image disclosed by Hans because both techniques address the same field of interfacing with webpages and by incorporating Hans into Song provides enhanced users experience and correct use of websites [Hans ¶23]

As to dependent claim 2, the rejection of claim 1 is incorporated.  Song and Hans further teach wherein the dynamic object comprises a floating object displayed on the screen independently from the scrolling of the first webpage on the screen. [Hans Fig. 9 illustrates a floating caption box ¶41]

 claim 4, the rejection of claim 1 is incorporated.  Song and Hans further teach wherein the second image is located at a bottom of the first webpage when the first image is located at a top of the first webpage, and the second image is located the top of the first webpage when the first image is located at the bottom of the first webpage. [Song second images are near the bottom of the page vs first images which can be on top, Fig. 8 and ¶88]

As to dependent claim 6, the rejection of claim 1 is incorporated.  Song and Hans further teach a non-transitory computer readable storage medium storing a program for executing the webpage display method of claim 1. [Song medium with software ¶130]

As to independent claim 7, Song teaches a terminal device for displaying a webpage, comprising: [Terminal ¶31]
 a display unit having a screen; [display unit with screens ¶37]
a controller [Fig, 1 160] ]configured to display a first webpage which includes a first image and a second image, on the screen of the display unit by using a predetermined application; and [Fig. 8 illustrates first image (thumbnail) and second image (information element showing full image) ¶91)
a user input receiver [touchscreen ¶35]  configured to receive a selection of a user with respect to the first image displayed on the screen, [user selects thumbnail ¶91 "Thereafter, the user may select a desired one of the thumbnail images output in the third additional scroll region 4"]
performs, in response to the user selection of the first image, a predetermined function of scrolling the first webpage to display the second image while displaying the dynamic object on 
Song does not specifically teach wherein the controller is further configured to displays, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image, and so that the dynamic object appears to be moving from the first image towards the second image.
However, Song teaches displaying, on the screen, wherein the controller is further configured to displays, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image, and [selects button to display a tour box illustrated in Fig. 9 ¶39-¶41"When the user selects any of the tour entry buttons 701-703, the user may be provided with information…such as…an interactive tour"]
so that the dynamic object appears to be moving from the first image towards the second image. [Selects next button will move box to next step as illustrated in Fig. 9 ¶39-¶41[0039] "a " Next" button 901I to go to a next step in the tour (if applicable)."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the webpage interface disclosed by Song by incorporating wherein the controller is further configured to displays, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image, and so that the dynamic object appears to be moving from the first image towards 

As to independent claim 8, Song teaches a webpage display method performed by a terminal device, comprising: [page ¶7, Fig. 8]
displaying a first webpage on a screen which includes a first image and a second image; [Fig. 8 illustrates first image (thumbnail) and second image (information element showing full image) ¶91)]
receiving selection of a user with respect to the first image displayed on the screen; [user selects thumbnail ¶91 "Thereafter, the user may select a desired one of the thumbnail images output in the third additional scroll region 4"]
performing, in response to the user selection of the first image, a predetermined function of scrolling the first webpage to display the second image while displaying the dynamic object on the screen,  [Fig. 8 illustrates in response to selecting a thumbnail (first image) scrolling (moving) to a larger image (second image) within predefined page (predefined distance from preset size of page ¶8) ¶91 "Thereafter, the user may select a desired one of the thumbnail images output in the third additional scroll region 43 through an up or down drag action. Then, the mobile terminal 100 may perform movement on the server page 141 to output a page region containing an information element corresponding to the selected thumbnail image on the display unit 140."]

However, Song teaches displaying, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image; and [Selects button to display a tour box illustrated in Fig. 9 ¶39-¶41"When the user selects any of the tour entry buttons 701-703, the user may be provided with information…such as…an interactive tour"]
so that the dynamic object appears to be moving from the first image towards the second image. [Selects next button will move box to next step as illustrated in Fig. 9  ¶39-¶41[0039] "a " Next" button 901I to go to a next step in the tour (if applicable)."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the webpage interface disclosed by Song by incorporating displaying, on the screen, a dynamic object responsive to the user selection of the first image related to the first image or the second image; and so that the dynamic object appears to be moving from the first image towards the second image disclosed by Hans because both techniques address the same field of interfacing with webpages and by incorporating Hans into Song provides enhanced users experience and correct use of websites [Hans ¶23]

As to dependent claim 10, the rejection of claim 8 is incorporated.  Song and Hans further teach a non-transitory computer readable storage medium storing a program for executing the webpage display method of claim 8. [Song medium with software ¶130]

3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hans as applied to claim 1 above, and further in view of Chaudhri. (US 20110252350 A1).

As to claim 3, the combination of Song and Hans teach all the limitations of claim 1 that is incorporated.
Song and Hans do not specifically teach the changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance.
However, Chaudhri teaches changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance. [Fig. 50 illustrates changing racing icon as solitaire icon approaches ¶230 "movement 5046 of the contact 5044 to a location that is proximate to (or on top of) the second action icon 5002-13. In response to this input, the device creates a new folder and displays a "GAMES" folder icon 5004-7"]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Song and Hans to incorporate the changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance suggested by Chaudhri, because all of these systems address touch interfaces to engage user interactions and by incorporating of the Chaudhri into Song and Hans would improve the manipulation of the interface with less cumbersome and more efficient technique creating a less of burden on users [Chaudhri ¶6-¶7]

 claim 9, the combination of Song and Hans teach all the limitations of claim 8 that is incorporated.
Song and Hans do not specifically teach the wherein the first webpage controls the terminal device to change the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance while the first webpage is moving
However, Chaudhri teaches changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance. [Fig. 50 illustrates changing racing icon as solitaire icon approaches ¶230 "movement 5046 of the contact 5044 to a location that is proximate to (or on top of) the second action icon 5002-13. In response to this input, the device creates a new folder and displays a "GAMES" folder icon 5004-7"]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Song and Hans to incorporate the changing the second image when the dynamic object approaches the second image or a certain image element from among image elements included in the second image within a predetermined distance suggested by Chaudhri, because all of these systems address touch interfaces to engage user interactions and by incorporating of the Chaudhri into Song and Hans would improve the manipulation of the interface with less cumbersome and more efficient technique creating a less of burden on users [Chaudhri ¶6-¶7]


5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hans as applied to claim 1 above, and further in view of de Souza et al. (US 20130305170 A1; hereafter de Souza).

As to claim 3, the combination of Song and Hans teach all the limitations of claim 1 that is incorporated.
Song and Hans further teach wherein the displaying the dynamic object further comprises: determining a direction in which the first webpage is to be moved; [Song scroll bar location determined location ¶50]
Song and Hans do not specifically teach determining a display direction of the dynamic object based on the determined direction in which the first webpage is to be moved; and displaying the dynamic object on the screen according to the determined display direction.
However, de Souza teaches determining a display direction of the dynamic object based on the determined direction in which the first webpage is to be moved; and [detects scroll event consisting up or down ¶6] displaying the dynamic object on the screen according to the determined display direction.[display dynamic ad object that moves according to directions ¶11]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Song and Hans to incorporate the determining a display direction of the dynamic object based on the determined direction in which the first webpage is to be moved; and displaying the dynamic object on the screen according to the determined display direction suggested by de Souza, because all of these systems address web interfaces and by incorporating of the de Souza into Song and Hans would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Forouzandeh et al. (US 20140095328 A1) teaches a dynamic advertisement that responds to scrolling and changes size and position accordingly (see ¶5-6)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143